852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Reese RUFFIN, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 88-3057.
United States Court of Appeals, Federal Circuit.
June 16, 1988.

Before ARCHER, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (board), Docket No. AT07528610176, affirming the presiding official's findings that the petitioner struck his supervisor and also was insubordinate and disrespectful, but modifying the penalty from a 60-day suspension to removal, as originally imposed by the agency, is affirmed on the basis of the reasoning set forth in the board's decision dated October 22, 1987.